Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Wayne Orr and two minor Appellants appeal the district court’s order dismissing their 42 U.S.C. § 1983 (2006) complaint as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Orr v. N.C. Dep’t of Health & Human Servs., No. 5:13-cv-00671-D (E.D.N.C. Oct. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *927this court and argument would not aid the decisional process.

AFFIRMED.